CHIEF JUSTICE                                                                                    LISA MATZ
 CAROLYN WRIGHT                                                                            CLERK OF THE COURT
                                                                                               (214) 712-3450
JUSTICES                                                                                 theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                 GAYLE HUMPA
 DOUGLAS S. LANG                                                                         BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                          (214) 712-3434
 ROBERT M. FILLMORE                                                                    gayle.humpa@5th.txcourts.gov
 LANA MYERS                               Court of Appeals
 DAVID EVANS                                                                                    FASCIMILE
 ADA BROWN                         Fifth District of Texas at Dallas                          (214) 745-1083
 CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                               INTERNET
 DAVID J. SCHENCK                               DALLAS, TEXAS 75202                  WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                   (214) 712-3400




                                                   June 04, 2018



       Rodrick Tyrone Morgan
       TDCJ No. 867413
       French Robertson Unit
       12071 FM 3522
       Abilene, TX 79601


       RE:      Court of Appeals Number:      05-99-00287-CR
                Trial Court Case Number:      F98-43753-LK

       Style: Rodrick Tyrone Morgan
              v.
              The State of Texas


       _____       1.   The case has been submitted and is pending consideration.

       _____       2.   The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                        habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                        information.

       _____       3.   The Court has no record of an appeal on file in the above referenced name or trial
                        court number.

       _____       4.   Enclosed is a copy of the opinion in your appeal.

       _____       5.   This Court does not appoint counsel.

       _____       6.   Neither the judges nor the staff of this Court can give legal advice. Therefore,
                        you may wish to contact your attorney; the trial court; or the State Counsel for
                        Offenders, Texas Department of Criminal Justice, P.O. Box 4005, Huntsville,
                        TX, 77342 for further information or assistance.
_____    7.   The Court does not have jurisdiction to compel the trial court to provide you with
              free copies of any of your trial court records. This Court does not provide free
              copies of any documents without prepayment of costs. Our charge is $.10 per
              page payable in advance by cashier’s check or money order.

_____    8.   Your case has been set for submission on

_____    9.   Our records reflect that the

___X__ 10. Enclosed please find the copies you requested.

              Appellant’s Brief

              State’s Brief



_____    11. The cost for the copies you requested is



                                    Respectfully,

                                    /s/ Lisa Matz, Clerk of the Court




                                              2